DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 2/01/22.  Claims 1, and 11, are amended.  Claims 1-22 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/22 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,702,771. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are encompassed by the claims of the patent.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,946,274. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are encompassed by the claims of the patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4-6, 8-12, 14-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2014/0113718 A1 to Norman et al. (hereinafter “Norman”) in view of US Publication No. 2014/0018165 A1 to Kern et al. (hereinafter “Kern”) in view of US Publication No. 2014/0287806 A1 to Balachandreswaran (hereinafter “Balachandreswaran”).

Concerning claim 1, Norman discloses a system for controlling camera characters within multiplayer games (paragraphs [0029]-[0032], [0046], the system comprising: 
memory that stores information regarding a multiplayer game, the stored information including a set of triggers and associated positioning information (paragraphs [0025], [0048]-[0054] – triggers may change view of camera character); 
a communication interface that receives a request associated with projection views of a game environment of a game session of the multiplayer game, wherein the game session of the multiplayer game includes a plurality of player characters, each player characters associated with a player view controlled by a player device (paragraphs [0029]-[0032], [0046]-[0054] – projection views of the game environment are communicated via spectator interface showing game sessions of multiplayer games including a plurality of characters associated with their own view); and 
a projection view engine that executes a camera game client, wherein execution of the camera game client by the projection view engine: creates a camera character to include in the game session, wherein the camera character has a field of view independent from each player view associated with the plurality of player characters 
places the camera character in a first position relative to a first location within the game environment, wherein the field of view of the camera character from the first position corresponds to a first portion of the game environment at the first location in accordance with a first set of the positioning information that is associated with a first in-game even within the first portion (paragraphs [0029]-[0032], [0046]-[0054] – camera view may be in certain position corresponding to a location); 
generates a projection view based on the field of view of the camera character from the first position (paragraphs [0029]-[0032], [0046]-[0054] – camera view may be in certain position corresponding to a location and projection view is generated); 
retrieves a second set of the positioning information associated with a second in-game even occurring within a second portion of the game environment at a second location when the second in-game event satisfies one or more of the stored triggers, wherein the second location is associated with different coordinates than the first location within the game environment (Fig. 7, Fig. 8, paragraphs [0029]-[0032], [0046]-[0054] – triggers and positioning information are retrieved); 
moves the camera character to a second position relative to the second location in accordance with the second set of the positioning information wherein an updated field of view of the camera character from the second position corresponds to the second portion of the game environment within which the second in-game event is occurring (Fig. 7, Fig. 8, paragraphs [0029]-[0032], [0046]-[0054] – camera character is 
updates the projection view based the updated field of view of the camera character in from second position (paragraphs [0029]-[0032], [0046]-[0054] – projection view is updated and corresponds to a second portion and location of the game); and 
updates the stored information regarding the multiplayer game based on the game session, wherein updating the stored information includes modifying the stored set of triggers associated with one or more in-game events of the multiplayer game, and wherein the associated positioning information is determined based on the modified set of triggers (paragraphs [0029]-[0032], [0046]-[0054] – game is updated and triggers are modified). 
Norman lacks specifically disclosing, however Kern disclose updates the stored information regarding the multiplayer game based on the first set and the second set of positioning information used to generate and update the projection view during the game session (paragraphs [0052]-[0056] – triggers may be tied to a preset amount of time, and may be constantly updated to be within the preset time amount).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a preset value of time within the triggers as disclosed by Kern into the system of Norman, in order to better manage data latency issues.
Norman lacks specifically disclosing, however, Balachandreswaran discloses, wherein the updated field of view is associated with a maximum set distance before the projection view engine reduces gameplay data displayed within the updated field of view (paragraph [0055] – field of view may be limited to a certain distance).  It would have 

Concerning claims 2, and 12, Norman discloses wherein the projection view engine modifies the stored set of triggers further based on one or more in-game events in one or more other game sessions (paragraphs [0029]-[0032], [0046]-[0054] – game is updated and triggers are modified).    

Concerning claims 4, and 14, Norman discloses wherein the camera character is associated with in-game messages or status information within the game session, and wherein the projection view engine removes the in-game messages or game status information from the projection view (paragraphs [0054]-[0055] – status messages may be optionally removed).  

Concerning claims 5, and 15, Norman discloses wherein the associated positioning information indicates at least one of a perspective angle, an angle of rotation relative to a surface of the game environment, a fog distance, a distance from the in-game event, a type of the satisfied set of triggers, a type of the in-game event, one or more player characters associated with the in-game event, a height of the one or more players characters within the game environment, a distance between the one or more player characters, a score or ranking of the one or more player characters, a type of weapon associated with the in-game event, a threshold size of the second portion within 

Concerning claims 6, and 16, Norman discloses wherein the projection view engine moves the camera character by identifying a height that corresponds to a perspective angle indicated by the second set of the positioning information and to the second portion of the game environment, and wherein the second position of the camera character is at the identified height (paragraphs [0049]-[0053]).  
  
Concerning claims 8, and 18, Norman wherein the set of triggers is specific to the multiplayer game, and wherein a different multiplayer game is associated with a different set of triggers (paragraphs [0029]-[0032], [0046]-[0054] – different triggers may correspond to different games).    

Concerning claims 9, and 19, Norman wherein the projection view engine is executed independently from a server hosting the game session (paragraphs [0029]-[0032], [0046]-[0054] – projection view is independent from game server).     

Concerning claims 10, and 20, Norman wherein the projection view engine is run by a virtual machine stored on a cloud server.  

Concerning claims 11, 21, and 22, see the rejection of claim 1.

Claims 3, 7, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Norman, Kern, Balachandreswaran and further in view of US Publication No. 2007/0117617 A1 to Spanton et al. (hereinafter “Spanton”).

Concerning claims 3, and 13, Norman/Kern lacks specifically disclosing, however, Spanton discloses wherein the camera character created by the projection view engine is associated with a predetermined player username within the game session (paragraph [0092], [0102]-[0105] – players/spectators login with username for each game session).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the game login as disclosed by Spanton in the system of Norman/Kern in order to allow users to access their game on different consoles, thereby making the system more adaptable.

Concerning claims 7, and 17, Norman/Kern lacks specifically disclosing, however, Spanton discloses wherein the projection view engine creates the camera character by imbuing the camera character with a set of camera character attributes that include at least one of invisibility, invulnerability, an ability to fly, and an ability to teleport within the game environment (paragraph [0103] - invisibility).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the camera character attributes as disclosed by Spanton in the system of Norman/Kern in order to allow users to have more versatile characters, thereby making the system more interesting.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot based on the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715